Mr. Justice Gordon
delivered the opinion of the court,
That a municipal corporation, such as a city, borough, township, or county is liable for damages arising from the neglect of its officers in not keeping the streets, roads and bridges, over which it has jurisdiction, in proper repair, is established by many authorities ; among others, Dean v. New Milford Township, 5 W. & S. 545; Pittsburg v. Grier, 10 Harris 54; Allentown v. *113Kramer, 23 P. F. Smith 406; Humphreys v. Armstrong County, 6 P. F. Smith 204.
These cases proceed upon the principle that the various municipalities have full and complete control of and power over the roads, streets and bridges within their- several precincts, and that they are charged with the duty of their proper construction and repair. In the case in hand, the plaintiff charges, that through the default of the officers of the city of Corry, the ice and snow had been permitted to accumulate, upon the sidewalk in question, in such a manner as to be dangerous to foot passengers, and that by reason thereof, he fell and received the injuries of which he complains. Whether this were so or not, was a question for the jury, and as such the court should have submitted it.
If the city authorities were negligent in allowing a dangerous obstruction to exist in the public highway, which they could have removed, and the plaintiff was injured thereby, without any fault of his own, the city was undoubtedly liable for the damages which he suffered.
It is argued, however, that, as the obstruction complained of was the result of natural causes, over which man has no control, therefore the defendant is not liable. This would be true if the effects produced by these causes were beyond human remedy; but ordinarily such is not the case. Roads are constantly being worn by the never-ceasing action of the elements; but no one imagines that this is an excuse for a neglect to repair them. A sudden flood may render a public bridge or highway impassable, but surely that is no reason for allowing it to remain so for ever. A municipality cannot prevent the general slipperiness of its streets, caused by the snow and ice during the winter, but it can prevent such accumulations thereof, in the shape of ridges and hills, as render their passage dangerous. It is no more difficult to remove or level such obstructions than it is those occasioned by the water and earth during the summer. The cases of Collins v. Council Bluffs, 32 Iowa 324; City of Providence v. Clapp, 17 How. 161; Luther v. Worcester, 97 Mass. 269, all hold that municipal corporations are liable for damages occasioned by accumulations of snow and ice. The plaintiff’s second, sixth, and seventh points should have been affirmed. If the obstruction was one of such long duration as to be generally observable, the city would be charged with constructive notice thereof. So, the true measure of damages, in addition to that indicated in the seventh point, would be the plaintiff’s actual permanent loss of earning power, occasioned by the accident. What he gets from his present employers by way of wages, cannot go in mitigation of damages, any more than would the donations of friends and neighbors; but what he earns from any source may, with other things, be considered as going to prove what his earning powers actually are.
*114The third point embraces a question of fact for the jury, and was, therefore, properly refused.
The judgment is reversed, and a venire facias de novo awarded.